Case 3:18-cv-00225-RLY-MPB Document 35 Filed 04/12/19 Page 1 of 4 PageID #: 239



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

 MEMORIAL HOSPITAL AND HEALTH   )
 CARE CENTER,                   )
                                )
           Plaintiff,           )
                                )
 v.                             )                  C.A. 3:18-cv-00225-RLY-MPB
                                )
 HOUSTON INTERNATIONAL          )
 INSURANCE GROUP, HIIG ACCIDENT )
 & HEALTH, GREAT MIDWEST        )
 INSURANCE COMPANY, and         )
 WEBTPA,                        )
                                )
           Defendants.          )

       DEFENDANTS HOUSTON INTERNATIONAL INSURANCE GROUP, LTD.,
                 GREAT MIDWEST INSURANCE COMPANY, AND
           HIIG ACCIDENT & HEALTH’S PRELIMINARY EXHIBIT LIST

          COME NOW, Defendants Houston International Insurance Group, Ltd.,1 Great Midwest

 Insurance Company and HIIG Accident & Health2 (collectively, “Defendants”), by and through

 their counsel, and submit their preliminary exhibit list pursuant to the Court’s Case Management

 Order:

          1.    Copy of stop loss policy no. GMICMSL 2016 10108;

          2.    Non-privileged documents and correspondence related to and received in

                connection with stop loss policy no. GMICMSL 2016 10108;

          3.    Non-privileged documents and correspondence related to and received in

                connection with the requests for reimbursement under stop loss policy no.

 1
     Defendant Houston International Insurance Group, Ltd. is merely a parent company and,
     therefore, is not a proper defendant in this matter.
 2
     Defendant HIIG Accident & Health is a division of Defendant Great Midwest Insurance
     Company and does not exist as an independent entity; therefore, it is not a proper
     defendant in this matter.
Case 3:18-cv-00225-RLY-MPB Document 35 Filed 04/12/19 Page 2 of 4 PageID #: 240



                  GMICMSL 2016 10108;

        4.        Policy underwriting file, including any correspondence and documents (including

                  reports, plans, spreadsheets, summaries, etc.) submitted and/or considered in

                  connection with underwriting of stop loss policy no. GMICMSL 2016 10108;

        5.        The claim file for the request(s) for reimbursement under stop loss policy no.

                  GMICMSL 2016 10108 that is/are the subject of this lawsuit.

        6.        Communications between or among any of the parties pertaining to the requests

                  for reimbursement under stop loss policy no. GMICMSL 2016 10108;

        7.        Medical and billing records that pertain to the claims at issue in this lawsuit;

        8.        Considine report(s);

        9.        Any exhibits identified by Plaintiff or other defendants.

        Defendants’ listing of exhibits on this exhibit list does not waive any objections to the

 authenticity of the same. Defendants reserve the right to replace any above-listed exhibit with an

 alternate version that may be a better or more complete copy. Defendants reserve the right to

 supplement or amend this preliminary exhibit list based upon the results of further investigation

 and discovery.

        Dated: April 12, 2019.

                                                 Respectfully submitted,

                                                 By: /s/ Blaire B. Johnson
                                                    Thomas F. A. Hetherington**
                                                    Texas Bar No. 24007359
                                                    Blaire B. Johnson*
                                                    Texas Bar No. 24064968
                                                    Jennifer H. Frank**
                                                    Texas Bar No. 24087537

                                                 MCDOWELL HETHERINGTON LLP
                                                 1001 Fannin Street, Suite 2700
Case 3:18-cv-00225-RLY-MPB Document 35 Filed 04/12/19 Page 3 of 4 PageID #: 241



                                    Houston, Texas 77002
                                    Telephone: (713) 337-5580
                                    Facsimile: (713) 337-8850
                                    Email: Tom.Hetherington@mhllp.com
                                    Email: Blaire.Johnson@mhllp.com
                                    Email : Jennifer.Frank@mhllp.com

                                       * Admitted
                                       **To be admitted

                                    Sally Franklin Zweig, No. 11367-49
                                    Kristopher N. Kazmierczak, No. 19430-49
                                    KATZ KORIN CUNNINGHAM, PC
                                    334 North Senate Avenue
                                    Indianapolis, Indiana 46204
                                    Office: (317) 464-1100
                                    Fax: (317) 464-1111
                                    szweig@kkclegal.com
                                    kkaz@kkclegal.com

                                    ATTORNEYS FOR DEFENDANTS HOUSTON
                                    INTERNATIONAL INSURANCE GROUP,
                                    HIIG ACCIDENT & HEALTH, AND GREAT
                                    MIDWEST INSURANCE COMPANY
Case 3:18-cv-00225-RLY-MPB Document 35 Filed 04/12/19 Page 4 of 4 PageID #: 242



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April 2019, a copy of the foregoing was sent to
 the following parties by email:

        N. Kent Smith
        Andrew B. Howk
        HALL, RENDER, KILLIAN, HEATH & LYMAN, P.C.
        500 North Meridian Street, Suite 400
        Indianapolis, Indiana 46204-1293

        Theodore Blanford
        Mark Michael Holdridge
        HUME SMITH GEDDES GREEN AND SIMMONS, LLP
        54 Monument Circle, Fourth Floor
        Indianapolis, Indiana 46204-2996



                                                    s/ Blaire B. Johnson
                                                    Blaire B. Johnson




 MCDOWELL HETHERINGTON LLP
 1001 Fannin Street, Suite 2700
 Houston, Texas 77002
 Telephone: (713) 337-5580
 Facsimile: (713) 337-8850
 Email: Tom.Hetherington@mhllp.com
 Email: Blaire.Johnson@mhllp.com
 Email : Jennifer.Frank@mhllp.com
